Title: Editorial Note
From: 
To: 


       This case and Nos. 18–19 and 20–21 reflect some of the legal problems arising from the dependence of the New England economy on running water as a source of industrial power. They fall into two categories: defendant either blocked a running stream entirely or so diverted the flow as to diminish the amount available to plaintiff; or defendant caused the stream to overflow plaintiff’s land. Plaintiffs in both sorts of cases had first to prove a right to the water, the land, or, sometimes, both. Some of the Adams minutes are thus largely concerned with chain-of-title evidence. And, as in most provincial litigation, technical points of pleading were usually never far from the surface.
       Like Wilkins v. Fuller, No. 20, the instant litigation arose from the flooding of plaintiff’s meadow by back water from defendant’s dam, this one being across Pudding Brook in Pembroke. Here, however, there was no pleading issue to delay the proceedings. The action was entered at the Plymouth Inferior Court in March 1768, and was continued to July 1768 where, after a jury view of the land in question, Adams won a “Verdict for Defts.” with costs, and a fee of 28s. We have no Adams minutes of the Inferior Court trial, but Robert Treat Paine’s notes include the former’s argument (Document I). Adams’ own minutes (Document II) date from the Plymouth Superior Court, May 1769, where once again his clients won.
      